Citation Nr: 1317429	
Decision Date: 05/29/13    Archive Date: 06/06/13

DOCKET NO.  09-40 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for Type II Diabetes Mellitus.

2.  Entitlement to an initial compensable disability rating for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1964 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which granted service connection for diabetes with hypertension, and assigned an initial disability rating of 20 percent.  The Veteran timely filed a notice of disagreement, after which the RO separated the service-connected disabilities, maintaining the 20 percent rating for diabetes and assigning a separate, 0 percent rating for hypertension.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issues on appeal may be decided.  The Board sincerely regrets the delay a remand of these claims may cause, but the additional development requested will ensure procedural due process and that there is a complete record upon which to decide the claims so the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has not been provided with a VA examination directed towards assessing the severity of his hypertension.  His most recent VA examination for diabetes was in September 2008, over four years ago, which the Veteran has argued is stale.  Although the mere passage of time is insufficient to require a new VA examination, when the available evidence is too old to adequately determine the current state of the disability, then a new examination must be provided.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Here, the file contains updated VA medical treatment records through November 2012; however, it is not clear that those records provide a complete picture of the Veteran's symptomatology.  Therefore, he should be provided with updated and complete examinations.  

As the case must be remanded, any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of the Veteran's treatment records from the Viera VA outpatient clinic, dated since November 2012.

2.  After the above has been accomplished, schedule the Veteran for appropriate VA examination(s) to determine the current severity of his diabetes mellitus.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination.  All indicated tests and studies should be performed.

All manifestations of the Veteran's diabetes mellitus should be identified.

The examiner should specifically indicate whether the Veteran's diabetes mellitus requires restriction of activities (defined by VA as avoidance of strenuous occupational and recreational activities).




A complete rationale must be provided for all opinions offered.

3.  Schedule the Veteran for a VA examination to determine the current severity of his hypertension.  The claims file and a complete copy of this remand must be made available to and reviewed by the examiner.  

Any indicated studies should be performed, and the examiner should record the Veteran's blood pressure readings.

A complete rationale must be provided for all opinions offered.

4.  Next, the VA examination reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If either report is deficient in any manner, it should be returned to the examiner for corrective action.

5.  Finally, readjudicate the claims on appeal.  If the claims are not granted to the Veteran's satisfaction, send him and his representative an SSOC and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


